Title: To Alexander Hamilton from Pierre Charles L’Enfant, 6 September 1801
From: L’Enfant, Pierre Charles
To: Hamilton, Alexander


City of washington Sept 6. 1801.
Dear sir
since last writing to you, it occured to me as proper to address a congratulatory note to Mr Edw. livingston on his ascession to the mayoralty of new york. as it afforded me occasion to appraise him of the business pending with the Corporation the particular of which however I left to your self to Explain. simply having Expressed an hope of your being facilitated by the broard the personall exertions of those habilities you have promised to exert in my behalf—and I though[t] of communicating this to you that you may remain satisfied I wholy and solely relay on you.
I have the honor to [be]   Dr. sir your most obedient serveant
P. charles L’Enfant
Genrl Ar Hamilton
 